Citation Nr: 1616288	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  15-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for coronary artery disease, rated 60 percent disabling; post-traumatic stress disorder (PTSD) rated 30 percent disabling, and hearing loss and tinnitus, each rated 10 percent disabling.  The Veteran is also service-connected for scars associated with coronary artery bypass graft and residuals of an extensor tendon tear in the right little finger, each noncompensable.  His combined rating is 80 percent from August 23, 2011.

2. The combined effects of the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for TDIU, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

In this case, the Veteran is service connected for coronary artery disease, rated 60 percent disabling, PTSD, rated 30 percent disabling, hearing loss, rated 20 percent disabling, tinnitus, rated 10 percent disabling, and residual scars and residuals of extensor tendon tear, both rated noncompensable.  As the Veteran has at least one disability rated 60 percent disabling, he meets the schedular requirement for a total disability rating based on individual unemployability.

The record reflects the Veteran's highest level of education is four years of high school.  He indicated that he last worked full-time in March 2003, when he became too disabled to work.  See Application for Increased Compensation based on Unemployability dated April 9, 2012.  

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran was afforded relevant VA examination in 2012.  At that time, the Veteran reported working as a forklift operator for 20 years after service; after that, he worked as a maintenance man for 6 years, before working as a forklift operator for until 2003, when he retired.  Upon examination, the examiner noted that the Veteran's hearing loss impacted his ability to work.  Specifically, the Veteran's hearing loss resulted in difficulty hearing all words in conversation, especially with background noise.  While the Veteran reported being fatigued and dyspneic after persistent walking, and his inability to do heavy yard work, the examiner opinioned that the Veteran's tinnitus, heart disease, and right hand finger condition had no impact on his ability to work.  See VA Examinations dated February 8, 2012 and March 5, 2012.  However, the Veteran was reported as having a history of myocardial infarction and coronary artery bypass surgery.  He was also assessed with a current level of activity of 3 to 5 METs consistent with activities such as light yard work (weeding), mowing (power mower) and brisk walking (4 mph).   

Recently, the Veteran was given another VA examination.  At that time, the examiner noted that the Veteran's hearing loss made it difficult for the Veteran to understand speech, especially when background noise is present or the person speaking is not facing him.  In regards to the heart disease disability, the examiner found that it impacted his ability to work, as the Veteran had difficulty climbing and walking long distance; the Veteran was unable to do any heavy lifting.  See VA Examination dated February 10, 2015.  The Veteran was assessed with a current level of activity of 3 to 5 METs.

Also of record is a statement from the Veteran's treating physician, Dr. D.A.C.  Dr. D.A.C. opined that given the Veteran's disability, to include heart disease, it would be impossible for him to be gainfully employed.  See Medical Record dated May 21, 2015.

The Board is of the opinion that the point of equipoise has been reached in this matter.  Given the Veteran's occupational history consists of physical jobs, such as a forklift operator and a maintenance man, the Board finds that the limitations described by the Veteran due to his service-connected disabilities preclude him from being able to realistically obtain and maintain any form of gainful employment in his past vocations involving physical work.  The opinion of Dr. D.A.C. supports this conclusion.

As noted in Moore, the Board must address the TDIU question in a practical manner.  While sedentary employment may be an option, the Veteran's education is limited to a high school diploma and there is no evidence that he has any employment experience or training in sedentary work that would qualify as substantially gainful employment.  His combined 80 percent rating, in and of itself, demonstrates very little residual ability to obtain and maintain substantially gainful employment.  In a potential sedentary capacity, his hearing impairment interferes with his ability to communicate with the public, and his PTSD symptoms of impaired speech, impaired judgment, mild memory loss and difficulty in understanding complex commands interferes with his ability to engage with the public.

Considering the entire record in light of the above, and in light of the combined effects of service-connected disabilities involving his cardiovascular system, auditory senses and the social and occupational impairment due to his psychiatric disability, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  The claim is granted.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is granted.



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


